DETAILED ACTION
This is the Office action based on the 17024766 application filed September 18, 2020, and in response to applicant’s argument/remark filed on January 26, 2022.  Claims 1-26 are currently pending and have been considered below.  Claim 24 withdrawn from further consideration
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the abrasive comprises a single component” in the specification.  Although the specification teaches that “(i)n some embodiments, the at least one abrasive is selected from the group consisting of cationic abrasives, substantially neutral abrasives, and anionic abrasives.  In one or more embodiments, the at least one abrasive is selected from the group consisting of alumina, silica, titania, ceria, zirconia, co-formed products thereof (i.e., co-formed products of alumina, silica, titania, ceria, or zirconia), coated abrasives, surface modified abrasives, and mixtures thereof” in paragraph [0018], it does not teach the above limitation.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-23 and 25-26 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gagliardi et al. (PCT/US2017/017379, also published as U.S. PGPub. No. 20210189175), hereinafter “Gagliardi”:--Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 21, 23: Gagliardi teaches a polishing slurry, comprisingabrasive ([0030]), such as aluminum oxide or fumed silica ([0036, 0046]),, presents at a concentration 0.065 wt.% - 6.5 wt.%  ([0046-0047, 0058], This reads on the abrasive recited in claims 1, 2 and 3);a complexing agent, such as acetic acid, presents at a concentration 0.01 wt.% - 5 wt.%  ([0042, 0045].  This reads on the barrier film removal rate enhancer recited in claims 1, 4 and 5, and organic acid in claim 23);a pH adjuster, such as sodium hydroxide, presents at a concentration 0.01 wt.% - 5 wt.%  ([0038, 0045].  This reads on the barrier film removal rate enhancer recited in claims 1, 17 and 18);a surfactant, such as nonylphenol ethoxylate, presents at a concentration 0.01 wt.% - 5 wt.%  ([0039, 0045].  It is noted that nonylphenol ethoxylate is a alkylphenol alkoxylate, which reads on the first low-k removal rate inhibitor recited in claims 1, 6, 7 and 8 and non-ionic surfactant in claim 23);a passivating agent, such as benzotriazole, presents at a concentration 0.01 wt.% - 5 wt.%  ([0043, 0045].  This reads on the azole-containing corrosion inhibitor recited in claims 1, 12 and 13 and azole in claim 23); a foam inhibitor, such as trialkyl phosphate, presents at a concentration 0.01 wt.% - 5 wt.%  ([0044, 0045].  It is noted that trialkyl phosphate has one phosphate group and zero ethylene oxide group, which reads on the cobalt corrosion inhibitor recited in claims 1, 14, 15 and 16 and anionic surfactant in claim 23).             Gagliardi  further teaches that the polishing slurry may comprise a thickening agent, such as the thickening agent taught in U.S. Pat. No. 5157088 by Dishong et al., hereinafter “Dishong”, presents at a concentration 0.01 wt.% - 5 wt.%  ([0036, 0045].  Dishong teaches that styrene-maleic anhydride copolymer is especially useful as a thickening agent (Col. 4, Lines 49-50 and Col. 5, Lines 41-45.  This reads on the second low-k removal rate inhibitor recited in claims 1, 9 and 11);        Alternately, although Gagliardi does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Gagliardi in the absence of an unexpected result.        It is noted that Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).        The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
        While Gagliardi is silent about the acetic acid having a property of enhancing a barrier film removal rate, or the nonylphenol ethoxylate having a property of low-k removal rate inhibitor, or the styrene/maleic ester copolymer having a property of low-k removal rate inhibitor, or the benzotriazole having a property of corrosion inhibitor, or the trialkyl phosphate having a property of cobalt corrosion inhibitor, such are the properties of these compound, as taught by Applicant. --Claims 19 and 20: Gagliardi further teaches that the polishing slurry further includes a chelating agent, such as ethylenediaminetetraacetic acid, presents at a concentration 0.01 wt.% - 5 wt.% ([0041, 0045], This reads on the chelating agent recited in claims 19 and 20).--Claim 22: Gagliardi further teaches that the pH may be near neutral to basic ([0038]).  This overlaps the pH range of 7-14 recited in claim 22. --Claim 25: It is noted that nonylphenol ethoxylate is an alcohol alkoxylate.  In this respect, it is noted that phenol is considered a subclass of alcohol or an aromatic alcohol, as evidenced by Vedantu.com and Britannica.com (see attachment).--Claim 26: It is noted that fumed silica comprise a single component.
Claim 23 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (U.S. PGPub. No. 20090130849), hereinafter “Lee”:--Claim 23: Lee teaches a polishing composition, comprisingan abrasives, such as silica ([0013, 0039]);an pH adjuster ([0082]);an organic acid, such as acetic acid ([0086-0089]);a mixture of nonionic and anionic surfactant ([0103]);a corrosion inhibitor, such as benzotriazole ([0064]);a polymer, such as styrene-maleic anhydride copolymer ([0175]).         Alternately, although Lee does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Lee in the absence of an unexpected result.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 rejected under U.S.C. 103 as being unpatentable over Gagliardi as applied to claim 6 above, and further in view of  Lau et al. (U.S. PGPub. No. 20150114929), hereinafter “Lau”.--Claim 25: Gagliardi teaches the invention as above, wherein Gagliardi discloses that the polishing slurry comprises a nonionic surfactant, such as nonylphenol ethoxylate ([0039]).  Gagliardi fails to teach alcohol alkoxylate.Lau, also directed to a polishing slurry, teaches that a polishing slurry may comprise a nonionic surfactant, such as nonylphenol ethoxylate or an alcohol ethoxylate ([0033]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an alcohol ethoxylate as an equivalent substitution for the nonylphenol ethoxylate in the polishing slurry of Gagliardi because Gagliardi discloses that the polishing slurry comprises a nonionic surfactant, such as nonylphenol ethoxylate, and Lau teaches that alcohol ethoxylate or  nonylphenol ethoxylate may be used as a nonionic surfactant in such slurry.
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Gagliardi does not anticipate Applicant’s invention as recited in claim 1 because Gagliardi discloses that the claimed complexing agent, pH adjuster, surfactant, thickening agent, passivation agent and foam inhibitor are all optional, and that an exemplified example, disclosed in paragraphs 0075-0076, does not appear to contain the claimed components, this argument is not persuasive.  A prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979). In this instance, that a single example/embodiment describes ranges that fall outside the claimed ranges is not sufficient to overcome the prima facie case of obviousness set forth by the Examiner.     It is further noted that the Office action states “Claims 1-23 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gagliardi”, and further states “Alternately, although Gagliardi does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Gagliardi in the absence of an unexpected result.” (all emphases added).--It is noted that the amended claim 19 is identical to the original claim 19.-- Regarding Applicant’s argument that Gagliardi does not disclose styrene-maleic anhydride copolymer, this argument is not persuasive.  Gagliardi  discloses  that the polishing slurry may comprise a thickening agent, such as the thickening agent taught in U.S. Pat. No. 5157088 by Dishong et al., hereinafter “Dishong”, presents at a concentration 0.01 wt.% - 5 wt.%  ([0036, 0045].  Dishong teaches that styrene-maleic anhydride copolymer is especially useful as a thickening agent (Col. 4, Lines 49-50 and Col. 5, Lines 41-45). -- Regarding Applicant’s argument that Gagliardi does not disclose an alcohol alkoxylate, it is noted that the nonylphenol ethoxylate disclosed by Gagliardi is an alcohol alkoxylate.  In this respect, it is noted that phenol is considered a subclass of alcohol or an aromatic alcohol, as evidenced by Vedantu.com and Britannica.com (see attachment).  Nevertheless, to further clarification, a new rejection based on Gagliardi and Lau has been added.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713